     Case 1:20-cv-00070-JPW-DB Document 12 Filed 05/26/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTIAN SERRANO-RAMIREZ,            :         Civil No. 1:20-cv-0070
                                      :
           Petitioner,                :
                                      :
           v.                         :
                                      :
Warden CLAIR DOLL.,                   :
                                      :
           Respondent.                :        Judge Jennifer P. Wilson


                                  ORDER

     For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

     1. Serrano-Ramirez’s petition for writ of habeas corpus is
        DENIED WITHOUT PREJUDICE to his right to seek
        relief by filing another petition should his detention
        become arbitrary or unreasonable.

     2. The Clerk of Court is directed to CLOSE this case.


                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
Dated: May 26, 2020
